Citation Nr: 0908266	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a 
subarachnoid hemorrhage.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1974 to 
January 1977 and unverified service in the United States Army 
National Guard until February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The Board remanded this case in December 2007 in part to 
provide the Veteran with updated notice in the context of a 
claim to reopen, pursuant to VA's duty to assist the 
claimant.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
appeal has been returned to the Board for further appellate 
action.

Subsequent to the certification of this appeal to the Board, 
the veteran submitted a letter to his Congressional 
Representative that was forwarded directly to the Board in 
February 2009.  The RO has not reviewed this evidence or 
issued a supplemental statement of the case and no waiver was 
received.  The Board finds, however, that the evidence is 
duplicative of evidence previously of record and already 
considered by the RO.  The arguments contained in the 
veteran's letter regarding his residuals of a subarachnoid 
hemorrhage are identical to those advanced previously.  The 
Board finds no prejudice will result by the failure to remand 
the issue on appeal back to the RO solely for consideration 
of this evidence.


FINDINGS OF FACT

1.  An October 1990 confirmed rating decision denied a claim 
for service connection for residuals of a subarachnoid 
hemorrhage.  

2.  Evidence received since the October 1990 rating decision 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for residuals of a subarachnoid 
hemorrhage.



CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for residuals of a subarachnoid 
hemorrhage.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

History and Analysis

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for residuals of a 
subarachnoid hemorrhage was last denied by the Boston, 
Massachusetts RO in an October 1990 rating decision.  The 
Veteran did not appeal the decision and it became final.  38 
U.S.C.A. § 7105(c).  In July 2003, the Veteran submitted a 
request to reopen a claim for service connection for 
residuals of a subarachnoid hemorrhage.

The evidence of record prior to the October 1990 rating 
decision included the Veteran's service treatment records, 
private medical records and statements from the Veteran.  The 
October 1990 confirmed rating decision continued the denial 
of the Veteran's claim (originally denied in November 1989) 
because the evidence did not establish that the claimed 
disability was incurred in or aggravated by the Veteran's 
active military service or within the one-year presumptive 
period following that service, and that the evidence did not 
establish a causal relationship between the onset of cerebral 
hemorrhage and National Guard training.  Therefore, there was 
no showing that the Veteran's condition was caused by, 
incurred in or aggravated by service.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
Veteran has stated his belief that his residuals of a 
subarachnoid hemorrhage is related to his military service 
and that doctors have told him that the aneurysm in his head 
could have existed many years prior to its rupture, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The evidence received since the final October 1990 rating 
decision consists of a variety of records including: 
treatment records from Lahey Hitchcock Medical Center from 
September 1997 to July 2003, treatment records from Dr. R.P. 
from November 1980 to February 1981, treatment records from 
Dr. P.G. from October 1980, treatment records from Ana 
Jacques Hospital from October 1980, service treatment records 
from December 1973 to January 1977, a National Guard 
examination report from January 1981, letters from the 
Veteran, a June 2005 statement from C.W. and the Veteran's 
testimony from an RO Decision Review Officer hearing in June 
2005.  

While there is some evidence the Veteran has submitted that 
is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  The 
newly submitted evidence is cumulative and redundant and does 
not provide anything new regarding whether the Veteran's 
residuals of a subarachnoid hemorrhage were incurred in or 
aggravated by service.  

The submitted private treatment records from before 1981 were 
already received by the RO and considered in its previous 
denials, including the October 1990 final rating decision.  
The service treatment records and examination report were 
also already received by the RO and considered in its 
previous denials, including the October 1990 final rating 
decision.  Private treatment records from 1997 to 2003 show 
treatment for residuals of residuals of a subarachnoid 
hemorrhage but do not relate the Veteran's disability to 
service.  Testimony and contentions by the Veteran and a 
statement by the Veteran's former wife regarding the 
Veteran's headaches during service and their possible link to 
his disability have been noted.  The Veteran has specifically 
pointed to a treatment note in his September 1974 service 
treatment records regarding his headaches and dizziness.  The 
service treatment records showing containing reports of 
headaches were already considered in the RO's previous 
denials of the claim, however.  In sum, the evidence the 
Veteran has provided to VA is substantially similar to the 
statements and evidence the Veteran provided prior to the 
October 1990 final rating decision and does not relate to an 
unestablished fact necessary to substantiate the claim.

Accordingly, the newly submitted records, contentions and 
testimony do not provide any new evidence that would indicate 
that the Veteran's claimed residuals of a subarachnoid 
hemorrhage was caused by his period of honorable service;  
rather it is cumulative and redundant evidence, already 
received and considered in the final rating decision of 
October 1990.  Since there is no new non-redundant evidence 
that has any bearing as to whether the Veteran's residuals of 
a subarachnoid hemorrhage is related to his period of 
honorable service, the evidence does not raise a reasonable 
possibility of substantiating the claim and thus is not 
material to the Veteran's claim.  Consequently the Board 
finds that new and material evidence has not been submitted 
since the October 1990 rating decision and reopening of the 
claim for service connection for residuals of a subarachnoid 
hemorrhage is not warranted.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the respective duties of the 
claimant and of VA.  In a March 2006 letter, the Veteran was 
given the specific notice required by Dingess, supra.  In May 
2008 the Veteran was correctly advised of the previous denial 
of service connection and the basis for that denial, as well 
as of the requirement that he submit new and material 
evidence showing that this condition was incurred in or 
aggravated by service, that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See Kent.  The failure to give Kent notice before May 
2008 was not prejudicial.  There was an opportunity to submit 
evidence after the notice, followed by a subsequent 
adjudication on the claim.  The Board concludes that VA has 
met its duty to notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
Veteran submitted private medical records and VA has obtained 
private medical records identified by the veteran.  The 
Veteran testified before a Decision Review Officer.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  The Veteran 
has not indicated that there are any available additional 
pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim for residuals of a subarachnoid 
hemorrhage is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


